FILED
                             NOT FOR PUBLICATION                            AUG 17 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JEREMY ALLEN CROZIER,                            No. 11-15194

               Plaintiff - Appellant,            D.C. No. 3:09-cv-00535-LRH-
                                                 RAM
  v.

ADAM ENDEL; et al.,                              MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding

                             Submitted August 11, 2011 **

Before:        THOMAS, SILVERMAN, and CLIFTON, Circuit Judges.

       Nevada state prisoner Jeremy Allen Crozier appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging equal protection,

unlawful seizure, access-to-courts, and due process claims. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a dismissal for failure to state a claim

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. §§ 1915A and 1915(e)(2)(B)(ii). Resnick v. Hayes, 213 F.3d 443,

447 (9th Cir. 2000); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998)

(order). The court may affirm on any ground supported by the record. Johnson v.

Riverside Healthcare Sys., 534 F.3d 1116, 1121 (9th Cir. 2008). We affirm.

      The district court properly dismissed Crozier’s equal protection claim

because he failed to allege that defendants intentionally discriminated against him

based on his membership in a suspect class or that defendants’ conduct lacked any

rational basis. See Rodriguez v. Cook, 169 F.3d 1176, 1179-81 (9th Cir. 1999).

      The district court properly dismissed Crozier’s claim for unlawful seizure of

property because there is no Fourth Amendment right to be free from searches and

seizures in prison. See Seaton v. Mayberg, 610 F.3d 530, 534 (9th Cir. 2010)

(traditional right of privacy is fundamentally incompatible with continual prison

surveillance of inmates and their cells for internal security); Barnett v. Centoni, 31

F.3d 813, 816 (9th Cir. 1994) (per curiam) (property deprivation is not cognizable

under §1983 where state law provides adequate post deprivation remedy); see also

Nev. Rev. Stat. § 209.243 (prisoners can file administrative claim to recover

compensation for loss of property, property damage, personal injuries, or other

torts during incarceration within six months of injury).




                                           2                                    11-15194
      The district court properly dismissed Crozier’s access-to-courts claim

because, given his successful filing of numerous civil rights actions, he could not

allege any actual injury as a result of his delayed or limited access to the prison law

library or other materials. See Lewis v. Casey, 518 U.S. 343, 351 (1996) (inmate

must establish that alleged shortcomings in prison library frustrated a legal claim).

      Dismissal of Crozier’s due process claim was proper because he did not

allege that issuance of a rule violation report imposed “an atypical and significant

hardship” on him in relation to the ordinary incidents of prison life to give rise to a

protected liberty interest. Sandin v. Connor, 515 U.S. 472, 484 (1995).

      Crozier’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           3                                     11-15194